Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019 and 08/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention II drawn to claims 12-14 in the reply filed on 01/19/2022 is acknowledged.
Claims 1-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 12 is objected to because of the following informalities:  the phrase “diagnosising” in line 1 should be amended to read –diagnosing--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “a vicinity” in line 2 should be amended to read –the vicinity--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data transmission unit” and “receiving unit” in claims 12 and 14, the claims does not recite enough structure that corresponds to the claimed limitations “data transmission unit” and “receiving unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claim 12 recite “A method of diagnosing and/or treating inflammatory tissue”, but the body of the claim does not recite any method step of diagnosing and/or treating inflammatory tissue. One with ordinary skill in the art would not be able to know what how the method steps of the claim is related to the preamble. As broadly as claimed the scope of the claim is indeterminate with respect to the relationship of the preamble to the body of the claim.

Claim 12 recite the limitation “an implant” in line 3, this limitation is not defined by the claims, which renders the claims indefinite. one with ordinary skill in the art would not be able to know if the claimed “implant” in line 3 is the same and/or different than the claimed “implant” in line 2. Still, the claimed limitation “the implant” in lines 3 and 4 are indefinite, because one with ordinary skill in the art wouldn’t be able to know if the implant in lines 3 and 4 are referring to the claimed “implant” in line 2, or in line 3. The scope of the claim remains indeterminate because of the claimed “implant” in lines 2-4.

Claim 12 recite the limitation “a sensor” in line 4, this limitation is not defined by the claims, which renders the claims indefinite. one with ordinary skill in the art would not be able to know if the claimed “sensor” in line 4 is the same sensor and/or different sensor than the one in line 2. Similarly, the limitation “the sensor” in line 5 is indefinite, because one with ordinary skill in the art wouldn’t be able to know if the sensor in line 5 is referring to the claimed “sensor” in line 2, or in line 4. The scope of the claim remains indeterminate because of the claimed “sensor” in lines 4 and 5.

Claim 13 recite the limitation “a receiving unit by a data transmission unit” in line 10, this limitation is not defined by the claims, which renders the claims indefinite. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “a receiving unit by a data transmission unit” in claim 13 is the same as the claimed “receiving unit” and “data transmission unit” in claim 12. The scope of the claim remains indeterminate because of the claimed “a receiving unit by a data transmission unit” in claim 13.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

For example: claim 12 recite the limitation “the sensor of the implant detecting electromagnetic waves whose properties depend on the vicinity of an implant” in lines 2-3, one with ordinary skill in the art would not be able to know how the sensor inside the implant will detect the vicinity of the implant itself. 

For example: claim 13 recite the limitation “emitting the electromagnetic radiation from a source of light and/or radiation inside the implant or outside the human or animal body, and from outside the implant or from one of the light and/or radiation sources” in lines 5-7, one with ordinary skill in the art would not be able to know what is meant by “and from outside the implant or from one of the light and/or radiation sources” are the light and/or radiation sources placed inside the human body, but outside of the implant, or totally outside the human body.

For example: Claim 13 recite the limitation “emitted or reflected from the vicinity or the tissue and/or body fluid” in lines 8-9, one with ordinary skill in the art would be able to know from the vicinity of which element.

Claim 12 recites the limitation "the sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the implant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the vicinity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the visible" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the electromagnetic radiation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the infrared range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the human" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the human" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden et al (US 2008/0058587).

The Examiner respectfully notes the art is applied to the best understanding of the claim’s language, as the claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

As to claim 12, Boyden discloses a method of diagnosing and/or treating inflammatory tissue (abstract, methods and/or systems to treat H. pylori infection, par.13, par.39, detecting and ablating microbial and/or pathogenic infections, par.42, par.123, and autofluorescence imaging may be used to detect the severity of ulcerative colitis and inflammatory state, par.209) comprising:
 the sensor of the implant (sensor 120/121 in implantable devices 100, 200, 300 and/or 400, that are ingestible, or intra-luminal, par.39, par.42 and par.48, fig.1 and 5) detecting electromagnetic waves (121 are electromagnetic waves detectors, par.36 and par.83) whose properties depend on the vicinity of an implant or on the condition of tissue adjacent to the implant with a sensor in the implant (par.36, first electromagnetic 
wirelessly transmitting data supplied by the sensor with a data transmission unit to a receiving unit (a remote portion may provide for monitoring of the lumen-based device or data collection or analysis, par.43-44, par.62, par.74-75 and par.94).

As to claim 13, Boyden discloses the method, further comprising: 
exposing a vicinity of the implant or tissue adjacent to the implant and/or a body fluid in contact with the implant exposed to electromagnetic radiation in the visible range of the electromagnetic spectrum and/or in the infrared range (par.63-65), 
emitting the electromagnetic radiation from a source of light and/or radiation inside the implant or outside the human or animal body, and from outside the implant or from one of the light and/or radiation sources (emitting light/radiation from optical sensors 113/114, par.58, par.63-65 and par.82), and 
detecting the electromagnetic waves emitted or reflected from the vicinity or the tissue and/or body fluid (121 are electromagnetic waves detectors, par.36 and par.83), by at least one light-sensitive electronic image sensor and converted into an image (the detected autofluorescence location is registered relative to features within an image of a related portion of the individual. Then, the image is updated and the location of the autofluorescence location at such time can be predicted, par.98 and autofluorescence detected at wavelengths of 490-690 nm. Simultaneously or subsequently, reflected light at 550 nm (green) and at 610 nm (red) may be collected and combined with the 

As to claim 14, Boyden discloses the method, further comprising: 
contacting the vicinity of the implant, the tissue adjacent to the implant and/or a body fluid in contact with the implant with a biochemical marker to detect inflammation (biomarkers, par.65, par.84-86, par.90, par.93, par.131, par.225 and par.264), exposing the vicinity of the implant, the tissue adjacent to the implant and/or the body fluid, to electromagnetic radiation that overlaps with an absorption and/or fluorescence spectrum of the marker (par.65, par.84-86, par.90, par.93, par.131, par.225 and par.264), and 
emitting the electromagnetic radiation from a source of light and/or radiation inside the implant or outside the human or animal body (emitting light/radiation from optical sensors 113/114, par.58, par.63-65 and par.82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791